                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

U.S. BANK TRUST, N.A., AS TRUSTEE
FOR LSF9 MASTER PARTICIPATION
TRUST

              Plaintiff

v.

MARGARET E. ANDERSON, MARION                  1:19-cv-00057-LEW
J. ANDERSON AND SAMUEL G.
ANDERSON, AS HEIRS OF THE
ESTATE OF GEORGE H. ANDERSON

              Defendants


                    JUDGMENT OF FORECLOSURE AND SALE

                   Address: 1367 Main Street, Clinton, ME 04927
                  Mortgage: September 14, 2005, Book: 8645, Page:21

       This matter came before the Court for a testimonial hearing on Plaintiff's Motion

for Default Judgment on January 15, 2020. Plaintiff, U.S. Bank Trust, N.A., as Trustee

for LSF9 Master Participation Trust, was present and represented by John A. Doonan,

Esq. Defendants, Margaret E. Anderson, Marion J. Anderson, and Samuel G. Anderson,

did not appear.

       All persons interested having been duly notified in accordance with the law, and

after hearing, the Plaintiff's Motion for Default Judgment of Foreclosure and Sale is

GRANTED. Count II - Breach of Note, Count III - Breach of Contract, Money Had and

Received, Count IV - Quantum Meruit, and Count V - Unjust Enrichment are hereby
DISMISSED without prejudice at the request of the Plaintiff. JUDGMENT on Count I

– Foreclosure and Sale is hereby ENTERED as follows:

      1. If the Defendants or their heirs or assigns pay U.S. Bank Trust, N.A., as

         Trustee for LSF9 Master Participation Trust (“U.S. Bank”) the amount

         adjudged due and owing ($95,880.33) within 90 days of the date of the

         Judgment, as that time period is calculated in accordance with 14 M.R.S.A. §

         6322, U.S. Bank shall forthwith discharge the Mortgage and file a dismissal of

         this action on the ECF Docket. The following is a breakdown of the amount

         due and owing as of January 10, 2019:

              Description                  Amount
      Unpaid Principal Balance                 $53,162.50
      Interest                                 $20,898.61
      Escrow Advances                          $20,606.58
      Late Charges                              $1,212.64
      Grand Total                              $95,880.33

      2. If the Defendants or their heirs or assigns do not pay U.S. Bank the amount

         adjudged due and owing ($95,880.33) within 90 days of the judgment, as that

         time period is calculated in accordance with 14 M.R.S.A. § 6322, their

         remaining rights to possession of the Clinton Property shall terminate, U.S.

         Bank shall conduct a public sale of the Clinton Property in accordance with 14

         M.R.S.A. § 6323, disbursing the proceeds first to itself in the amount of

         $95,880.33 after deducting the expenses of the sale, with any surplus to the

         Defendants or the heirs or assigns, in accordance with 14 M.R.S.A. § 6324.

         U.S. Bank may not seek a deficiency judgment against the Defendants
       pursuant to the Plaintiff's waiver of deficiency at trial.

    3. Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after

       the appeal period has expired, certifying that the applicable period has expired

       without action or that the final judgment has been entered following appeal.

    4. The amount due and owing is $95,880.33.

    5. U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust has first

       priority, in the amount of $95,880.33, pursuant to the subject Note and

       Mortgage and there are no parties in interest other than the Defendants who

       have second priority.

    6. The prejudgment interest rate is 5.87500%, see 14 M.R.S.A. § 1602-B, and the

       post-judgment interest rate is 8.59%, see 14 M.R.S.A. §1602-C.

    7. The following information is included in this Judgment pursuant to 14

       M.R.S.A. § 2401(3):

                        PARTIES                          COUNSEL
PLAINTIFF               U.S. Bank Trust, N.A., as        John A. Doonan, Esq.
                        Trustee for LSF9 Master          Reneau J. Longoria, Esq.
                        Participation Trust              Doonan, Graves & Longoria,
                                                         LLC
                                                         100 Cummings Center
                                                         Suite 225D
                                                         Beverly, MA 01915
DEFENDANT
                        Margaret E. Anderson             Defaulted
                        1310 Michael Road
                        Jenkintown, PA 19046
                           Marion J. Anderson          Defaulted
                           1101 Boston Post Road, Apt.
                           3B
                           Rye, NY 10580

                           Samuel G. Anderson             Defaulted
                           P.O. Box 1594
                           Plattsburgh, NY 12901


          a) The docket number of this case is No. 1:19-cv-00057-LEW.

          b) The Defendants, the only parties to these proceedings besides U.S. Bank,

             received notice of the proceedings in accordance with the applicable

             provisions of the Federal Rules of Civil Procedure.

          c) A description of the real estate involved, 1367 Main Street, Clinton, ME

             04927, is set forth in Exhibit A to the Judgment herein.

          d) The street address of the real estate involved is 1367 Main Street, Clinton,

             ME 04927. The Mortgage was executed by the Defendants on September

             14, 2005. The book and page number of the Mortgage in the Kennebec

             Registry of Deeds is Book 8645, Page 21.

          e) This judgment shall not create any personal liability on the part of the

             Defendants but shall act solely as an in rem judgment against the property,

             1367 Main Street, Clinton, ME 04927.

SO ORDERED.

Dated this 15th day of January, 2020.
                                          /s/ Lance E. Walker
                                          UNITED STATES DISTRICT JUDGE
